Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 07/31/2020.
Claims 1-20 are pending. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,732,967 B1 (Submitted in IDS receipt date 7/31/20, cite No. 16).  
As per claims 27-33: Claims recite a method and compared to method in the US Patent:
Method claim 27-33 in Current Application
Claims 4-12 in Patent No. 10,732,967 B1
27. A computer-implemented method, comprising:

processing a first set of requests to one or more services at a host according to a first version of a first configuration and according to a first version of a second configuration;



processing a first portion of a second set of requests to the one or more services at the host according to the first version of the first configuration and according to the first version of the second configuration,

and processing a second portion of the second set of requests to the one or more services at the host according to a second version of the first configuration and according to the first version of the second configuration;

determining that the second version of the first configuration is rejected based at least in part on a performance of the one or more services; and
based at least in part on rejection of the second version of the first configuration, processing a first portion of a third set of requests to the one or more services at the host according to the first version of the first configuration and according to the first version of the second configuration,






processing, by a host, a first set of requests to a process according to a first version of a first configuration and according to a first version of a second configuration;

receiving, by the host, a second version of the first configuration;
processing, by the host, a first portion of a second set of requests to the process according to the first version of the first configuration and according to the first version of the second configuration, 

and processing a second portion of the second set of requests to the first process according to the second version of the first configuration and according to the first version of the second configuration;


determining that the second version of the first configuration is approved based at least in part on a performance of the first process; and
based at least in part on approval of the second version of the first configuration, processing, by the host, a first portion of a third set of requests to the process according to the second version of the first configuration 

and according to the first version of the second configuration, 







The current method claim recites, in part, to include “determining that the second version of the first configuration is rejected based at least in part on a performance of the one or more services” and the US patent recites to include “determining that the second version of the first configuration is approved based at least in part on a performance of the first process”.
The difference is the current method for determination based on rejection and the US based on the Approval. 
Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to alter the determination as between rejection and approval to cover various aspects of process and retain the same.
28. The method as recited in claim 27, further comprising:
determining that the second version of the second configuration is approved based at least in part on the performance of the one or more services; and
based at least in part on approval of the second version of the second configuration, processing a fourth set of requests to the one or more services at the host according to the first version of the first configuration and according to the second version of the second configuration.

6. The method as recited in claim 5, further comprising:
determining that the second version of the second configuration is rejected based at least in part on a performance of the process; and
based at least in part on rejection of the second version of the second configuration, processing, by the host, a fourth set of requests to the process according to the second version of the first configuration and according to the first version of the second configuration.



Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to alter the determination as between rejection and approval to cover various aspects of process and retain the same.

29. The method as recited in claim 27, further comprising:
determining that the second version of the second configuration is rejected based at least in part on the performance of the one or more services; and based at least in part on rejection of the second version of the second configuration, processing a fourth set of requests to the one or more services at the host according to the first version of the first configuration and according to the first version of the second configuration.


6. The method as recited in claim 5, further comprising:
determining that the second version of the second configuration is rejected based at least in part on a performance of the process; and
based at least in part on rejection of the second version of the second configuration, processing, by the host, a fourth set of requests to the process according to the second version of the first configuration and according to the first version of the second configuration.


Although the conflicting claims are not identical, they are not patentably distinct from each other; the difference is the current method 29 recites in part is with the second configuration is rejected on the performance of service and the US patent is with second configuration is rejected on process.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to alter the determination the rejection as between services and process to cover various aspects of the configurations of rejections.
30. The method as recited in claim 27, wherein the second version of the first configuration is rejected at the host, and wherein the method further comprises:



providing one or more metrics associated with the performance of the one or more services to a centralized component configured to perform aggregate performance monitoring, wherein the second version of the first configuration is rejected by the centralized component for a plurality of hosts after the second version of the first configuration is rejected at the host.


wherein the second version of the second 
configuration is rejected by the host based at least in part on a performance of the process second portion of the third set of requests to the process, and 

wherein the method further comprises:
providing one or more metrics associated with the performance of the process to a 
centralized component configured to perform aggregate performance monitoring, wherein the second version of the second configuration is accepted or rejected by the centralized component for a fleet of hosts including the host.



Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to narrow or extend the determination the rejection as between being accepted or rejected.


31. The method as recited in claim 27, further comprising:
aggregating one or more performance metrics of the one or more services from the host and one or more additional hosts, wherein the second version of the first configuration is rejected based at least in part on the performance metrics of the one or more services from the host and the one or more additional hosts.

8. The method as recited in claim 5, further comprising:
aggregating one or more performance metrics of the process from the host and one or more additional hosts, wherein the second version of the second configuration is approved or rejected based at least in part on the performance metrics of the process from the host and one or more additional hosts.


Although the conflicting claims are not identical, they are not patentably distinct from each other; the difference is the current method 31 recites in part with the second version of the first configuration is rejected based at least in part on the performance metrics and the US patent 
Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to alter the determination as between the versions and between rejection and approval to cover various aspects of process/service and retain the same.


32. The method as recited in claim 27, wherein a proportion of the second set of requests processed according to the first version of the first configuration is decreased one or more times and a proportion of the second set of requests processed according to the second version of the first configuration is increased one or more times until the second version of the first configuration is rejected.

33. The method as recited in claim 27, wherein the second version of the second configuration is received by the host before the second version of the first configuration is rejected, and wherein the second version of the second configuration is queued at the host until the second version of the first configuration is rejected.

9. The method as recited in claim 5, 
wherein a proportion of the second set of requests processed according to the first version of the first configuration is decreased one or more times and a proportion of the second set of requests processed according to the second version of the first configuration is increased one or more times until the second version of the first configuration is approved.

12. The method as recited in claim 5, 
wherein the second version of the second configuration is received by the host before the second version of the first configuration is approved, and wherein the second version of the second configuration is queued until the second version of the first 
configuration is approved.


Although the conflicting claims are not identical, they are not patentably distinct from each other; the difference is the current method 31 and method 32, recites in part with the first configuration is rejected; US patent claims 9 and 12 are with first configuration is rejected.
As per claims 21-26: Claims recite a system having the claimed limitations corresponding to the method of claims 27-33. The Double patenting subject matters of the claims would be compared to the US patent claims 1-4, and have the same rationales set forth in connecting to the method claims 27-33 above. 
As per claims 34-40: Claims recite non-transitory computer-readable storage media having the claimed limitations corresponding to the method of claims 27-33. The Double patenting subject matters of the claims would be compared to the US patent claims 13-20, and have the same rationales set forth in connecting to the method claims 27-33 above. 

Allowable Subject Matter
Claims 21-40 remain rejected under double patenting as addressed in the Office Action. The claims would be allowable if the issues set forth in the object action are resolved.

Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

TTV
July 1, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191